Fourth Court of Appeals
                                      San Antonio, Texas
                                    DISSENTING OPINION
                                          No. 04-19-00772-CR

                                           Carlos ROMO, Jr.,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2018-CRF-001456-D2
                            Honorable Monica Z. Notzon, Judge Presiding

Opinion by: Liza A. Rodriguez, Justice
Dissenting Opinion by: Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 26, 2021

           I agree with the majority on the issues of waiver regarding the admission of Romo’s Nudist

HDV video, legal sufficiency of Counts I and II (Continuous Sexual Abuse of a Child Younger

Than Fourteen Years of Age and Indecency with a Child), and the legality of the fine imposed

against Romo at sentencing.         I disagree with the majority, however, on the issue of legal

insufficiency regarding Count III (Possession of Child Pornography). For this reason, I dissent in

part.

           I begin my dissent by describing the video at issue.
Dissenting Opinion                                                                   04-20-00155-CR


                                     NUDIST HDV VIDEO

        The very first element of the video that helps us know we are looking at child pornography

is the label on the DVD labeled “100 percent genuine, fully-legal nudist documentary, Miss Jr.

Teen Beauty Competition,” which reads like a suspiciously over-enthusiastic guarantee for an

educational documentary. The second indication is the opening screen of the video, which is a

dog whistle for likeminded pedophiles:

                            NUDIST-HDV.COM NUDIST VIDEOS

    Portrays Nudist Life in Simplicity                       Violates No Federal Laws!!

    From European Camps, Clubs and Areas                     Depicts Entire Families

    Is Not Sexually Oriented or Adult in Nature       Documentary and Educational Material

        The video then opens on a naked woman with bikini tan lines and gold jewelry who is

lounging on a towel talking to a nude young girl who is resting on her stomach. The girl wears a

bandana headband with a kanji character on it. Next to them, a naked teen girl lounges back on

her elbows with her breasts exposed. A naked man stands over them, and his penis is visible. The

adult subjects are completely shaved, the teen is mostly shaved, and the young girl is prepubescent.

Near them sits a young man in a polo shirt with no pants.

        The shot cuts briefly away to several naked adults sitting around a table, but then returns

to the girls. The naked teen continues to lounge back on her elbows, and the cameraman keeps

her body framed in the shot. The cameraman gets the teen girl to smile, then focuses for a moment

on the girl in the bandana headband sitting next to her.

        The shot cuts to two teen girls who have entered the scene wrapped in towels. The

cameraman talks to the girls in French as the girls unwrap their towels. Both girls have bikini tan

lines. One has shaved some of her pubic hair. The other girl chooses to leave her underwear on.




                                                -2-
Dissenting Opinion                                                                    04-20-00155-CR


Behind them in the background is another cameraman wearing a tank top with no pants. He films

a scene next to them. His penis is visible. The girls parade for the camera, and the man in the polo

shirt gives a little smile to the cameraman. A woman appears to tease the girls. The girl in the

underwear rewraps herself in her towel before sitting on the blanket near the man in the polo shirt.

The shot cuts back to the young girl in the bandana headband and simply rests on her face, her hair

slightly blowing in the wind, before panning out to include her teen friend. The shot then zooms

back again on the girl in the bandana headband. She sits cross-legged, and her bare chest is in

view.

        The next shot focuses on three young naked girls together, including the young girl with

the bandana headband. The shot pans out to show five girls together, one of whom has reached

puberty. She wears braces and has shaved some of her pubic hair. The shot frames the naked girls

together and then cuts to three teen girls holding flowers and sashes in the gray, windy weather,

apparently in preparation for the beauty pageant. They all have tan lines and partially shaved pubic

hair. A naked man with a camera stands behind them. The shot focuses on the naked teens and

then shifts back to the naked girls who are waiting with number placards. Sometimes the shot cuts

off the tops of the girls’ heads in favor of their naked bodies. One of the girls appears to object,

and the cameraman appears to reassure her. All the girls walk over to an above-ground pool where

they stand casually in line chatting with each other, waiting to be judged. The shot rests on the

naked girls and ends with a male voice talking through a microphone.

                     LEGAL SUFFICIENCY AND THE DOST FACTORS

        “In reviewing the legal sufficiency of the evidence to support a criminal conviction, a court

of appeals will determine ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond




                                                -3-
Dissenting Opinion                                                                        04-20-00155-CR


a reasonable doubt.’” Perkins v. State, 394 S.W.3d 203, 206 (Tex. App.—Houston [1st Dist.]

2012, pet. ref’d) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

        “Several federal courts have recognized that a photograph is lascivious when ‘the

photographer array[s] it to suit his particular lust,’ noting that ‘lasciviousness is not a characteristic

of the child photographed but of the exhibition which the photographer sets up for an audience that

consists of himself or likeminded pedophiles.’” Alexander v. State, 906 S.W.2d 107, 110 (Tex.

App.—Dallas 1995, no pet.) (“[W]hether the content of a photograph constitutes a lewd or

lascivious exhibition of a child’s genitals depends on the intent of the photographer.”) (quoting

United States v. Wiegand, 812 F.2d 1239, 1244 (9th Cir. 1987)); see also Perkins, 394 S.W.3d at

209 (“If the visual depiction is intended or designed to elicit a sexual response in the viewer, it is

lewd.”) (citing Alexander, 906 S.W.2d at 110).

        The majority is correct that the Dost factors are an important guide for evaluating whether

the video constitutes child pornography, United States v. Dost, 636 F. Supp. 828, 832–33 (S.D.

Cal. 1986), but focusing too heavily on whether the girls are posed unnaturally or whether they

exhibit a willingness to engage in sexual activity can cause the evaluator to miss this video for

what it is, which is lewd exhibition of child genitalia. See State v. Bolles, 541 S.W.3d 128, 142‒

43 (Tex. Crim. App. 2017) (noting that that “we are not bound by Dost when assessing whether

an image depicts a ‘lewd exhibition.’”).

        In some cases, child pornography evidence has been confirmed to be lewd, not because

children were portrayed engaging in sex, but rather because the videos at issue were shot in a

voyeuristic style, which is considered exploitative. See Perkins, 394 S.W.3d at 209 (citing United

States v. Wolf, 890 F.2d 241, 243, 247 (10th Cir. 1989) (holding that the image of partially nude

sleeping child could constitute a “lascivious exhibition” for the purposes of 18 U.S.C. § 2256);




                                                   -4-
Dissenting Opinion                                                                      04-20-00155-CR


State v. Myers, 207 P.3d 1105, 1113 (N.M. 2009) (holding that images of children’s genitals taken

from a hidden camera as they used a toilet “had a voyeuristic and deviant quality” such that fact

finder could have found that they were “lewd”); People v. Sven, 848 N.E.2d 228, 239 (Ill. App.

Ct. 2006) (concluding that video depicting nude teenage girl bathing infant put viewer into “role

of voyeur,” thus rendering the images lewd)).

                The term “lewd exhibition” is capable of being interpreted by a trier
                of fact using any meaning which is acceptable in common parlance.
                Whether an image falls within the statutorily defined category of
                child pornography under Texas state law is a question that must be
                answered on a case by case basis. Thus, borrowing from what Justice
                Stewart famously observed about pornography in his concurring
                opinion in Jacobellis v. Ohio, we shall not attempt further to define
                the kinds of material we understand to be child pornography; and
                perhaps we could never succeed in intelligibly doing so. But we
                know it when we see it.

Bolles, 541 S.W.3d at 143 (citing Jacobellis v. Ohio, 378 U.S. 184 (1964)). Even in Dost, the

factors set out for evaluating child pornography evidence are concluded with the following caveat:

“Of course, a visual depiction need not involve all of these factors to be a ‘lascivious exhibition of

the genitals or pubic area.’ The determination will have to be made based on the overall content

of the visual depiction, taking into account the age of the minor.” Dost, 636 F. Supp. at 832.

                                            ANALYSIS

        The video itself is legally sufficient evidence that prevents us from taking the verdict away

from the jury. This is so despite the fact that the actors are speaking in French, and that there is

no translation into the English language.

        Through the lens of the jury, and contrary to the majority’s argument, after viewing the

video, a jury could have ignored the disclaimer or the words depicting the naturist lifestyle of the

film, or its “educational” or “documentary” purposes and seen the display as “lewd.” Similarly,

the jury could have decided that there was nothing remotely family-oriented or quotidian about a



                                                 -5-
Dissenting Opinion                                                                     04-20-00155-CR


series of junior teen beauty pageants for which a subscriber can pay to watch hundreds of hours of

similar displays and decided that the display itself was lewd.

        In applying the Dost factors, it is not clear from the video which camp or club or family is

being depicted. It is also not clear which simple life is being portrayed since the focus of the video

is on young girls’ bodies and their teen counterparts’ preparations for an unconvincing beauty

pageant that takes place on the dead grass in front of an above-ground pool. Furthermore, it is

unclear what should be educational about the film since the producer goes to no efforts to ensure

that the viewer can understand what is going on in the film. Presumably, the video is meant for an

American audience since the opening screen promises that the video violates no federal laws.

        There truly appears to be no purpose to the film except to show naked girls. And while the

cameramen are not spying on the young girls, they are taking advantage of the girls’ compliant

natures to compile shots of them naked, placing the viewer in the position of judge over the young

girls’ naked bodies. The girls are made to be the object of the male cameraman’s gaze, and they

appear uncomfortable at times as participants who have been volunteered for a strange, misplaced,

sexually uncanny pageant. The artifice is apparent and not at all natural. The exhibition of young

female forms in the video does in fact appear to be intended or designed to elicit a sexual response

in a viewer who is specifically looking for videos featuring young, naked girls. Consequently, a

rational juror could have concluded beyond a reasonable doubt that Romo’s video was a lewd

exhibition of child genitalia.

                                          CONCLUSION

        For the reasons set forth above, I respectfully dissent in part and would affirm the trial

court’s judgment on Count III (Possession of Child Pornography).

                                                   Patricia O. Alvarez, Justice
PUBLISH


                                                 -6-